Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants have submitted very long lists of citations in their Information Disclosures for this application.  The examiner notes the following passage from MPEP 2004: 
"It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is a duplicate of claim 16, please amend or cancel one of these.
In claim 7, it should be clear that the laminate is composed of alternating layers of Te-Fe alloys with different compositions and different reflective indices or absorption coefficiencts (see 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adelmann et al. 20190078177.
Adelmann et al. 20190078177 describes EUV masks where a substrate is provided with a reflective layer and an absorber layer which is then patterned [0117-0128]. The absorber layer can be Ni:Te with a Te content of 50-70 at% [0130-0131]. The absorber can be one of Ag, Ni, Co, Fe (first list), Sb or Te (third list) and optionally B, N, P (third elements) present in amounts of  0-20 at%, preferably 2-15 at%, most preferably  or 5-10 at% [0054-0091].  The absorber can have a thickness of 20-60 nm [0112]. The reflector is a reflective multilayer with an Ru protective/capping layer [0111].  The absorber can be crystalline or amorphous [0104]. 
	It would have been obvious to one of ordinary skill in the art to form an EUV mask with a multilayered reflective layer of alternating layers and a capping Ru layer as discussed at [0121-0128,0111] and a Fe:Te absorber layer with a Te content of 50-70 at% based upon the amounts in the Te-Ni layer of example 1 [0130-0131] and the equivalence of Ni and Fe in the first list 
The examiner points out that during the formation of the absorber layers to the final thicknesses, the mask blank has absorber layers with thicknesses of less than 45 nm. 
	Further, it would have been obvious to form the absorber as an amorphous layer based upon the disclosure at [0104], to form the absorber with 2-5 At% N based upon the disclosure at [0060,0065,0073,0078,0086,0091] and/or to form the absorber with a thickness of 20-60 nm. 
	
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal 20180031965.
Jindal 20180031965 describes an EUV mask formed by coating alternating layers to form the reflective multilayer, adding a capping/protective layer and an absorber layer formed of an alloy [0084]. The reflective multilayer can be 40 ML of Mo/Si [0079,0081]. The absorber can be an alloy of two or more of Pt, Zn, Au, NiO, AgO, Ir, Fe, SnO2, Co, Ni-Cr, SnO, Cu, Ag, Ac, Te, CsI, Sn, ZnTe, Sb, Ta, TaN, TaON, Cr, CrN, TaB [0081] and may have a thickness of 5-60 nm with a ratio of 95/5 to 5/95 of the two materials/elements and may be formed using cathodic sputtering in a nitrogen atmosphere [0083]. The absorber can also be formed of alternating layers of these materials as illustrated in figure 5 [0079-0081]. 
It would have been obvious to one of ordinary skill in the art to form an EUV mask with a multilayered reflective layer of alternating layers and a capping layer as discussed at [0079,0084]  and a FeTe alloy absorber layer based upon the disclosure at [0081]. 
Alternatively with respect to claim 7, it would have been obvious to form the absorber layer of the EUV mask as a laminated of alternating layers of Fe/Te as discussed at [0074]. 

Alternatively with respect to claim 7, it would have been obvious to form the absorber layer of the EUV mask as a laminated of alternating layers of different FeTe alloys having different extinction coefficients or refractive indices as discussed at [0073,0071]. 
Further, it would have been obvious to form the absorber with nitrogen based upon the disclosure at [0083], to form the TeFe alloy with a Te content of 15-70 at% based upon the ratios at [0081], and/or to form the absorber with a thickness of 5-45 nm based upon the 5-60 nm range taught at [0083]. 
Claims 1,6,8,11,16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya JP 2007-273678. 
Hosoya JP 2007-273678 (cited by applicant 10/5/2020, machine translation attached) in example 1-1 teaches a SiO2-TiO2 substrates, 40 alternating layers of Mo/Si multilayer reflective layer, a CrN buffer layer and a 51.7 nm TaTe2 absorber film which is patterned.  Example 1-2 uses 51.9 nm Ta2Te3 film as the absorber and example 1-9 uses 67.0 nm FeTa film [0051-0056]. The use of a Ta based film with one of Te, Sb, and the addition of I, W, Rh, Sn, In, Po, Fe, Au, Hg, Ga, Al [0024]. The absorber can also include B, N, C, O, Si with oxygen preventing further oxidation [0027]. 
It would have been obvious to one of ordinary skill in the art to form an EUV mask absorber layer of the examples by adding Fe to the TaTe absorber layers of examples 1-1 or 1-2 or adding Te to the TaFe absorber layer of example 1-9 based upon the direction to adding these at [0024] which provides a reasonable expectation of forming a useful EUV mask.

	Further, it would have been obvious to add oxygen or nitrogen based upon the disclosure to add these at [0027]. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal 20180031965 and Adelmann et al. 20190078177, in view of Hosoya JP 2007-273678.
It would have been obvious to one skilled in the art to modify the EUV masks rendered obvious by Jindal 20180031965 by adding oxygen or nitrogen to the Fe/Te or FeTe layers based upon the teachings of Adelmann et al. 20190078177 and Hosoya JP 2007-273678 in amounts of 0-5 At% based upon the 0-20 at% range taught in Adelmann et al. 20190078177.
	Alternatively, it would have been obvious to one skilled in the art to modify the EUV masks rendered obvious by Adelmann et al. 20190078177 by using alternating Mo/Si layers to form the disclosed reflective multilayer as taught by Jindal 20180031965 and Hosoya JP 2007-273678 for EUV masks.  Further, it would have been obvious to modify these embodiments by adding oxygen or nitrogen to  FeTe absorber layers based upon the teachings of Adelmann et al. 20190078177 and Hosoya JP 2007-273678 in amounts of 0-5 At% based upon the 0-20 at% range taught in Adelmann et al. 20190078177.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiao et al. 20200371431 teaches EUV masks with absorbers which are alloys of iron and tellurium [0073]. 
Liu et al. 20200371429 teaches EUV masks with absorbers which are alloys of copper and tellurium (abstract). 

Hayashi et al. 20110104595 (cited by applicant) teaches absorber laminates with the second absorber including at least one of Germanium (Ge), aluminum (Al), titanium (Ti), nickel (Ni), tantalum nitride (TaN), zinc (Zn), copper (Cu), tellurium (Te), tantalum (Ta), hafnium (Hf), gallium (Ga), tin (Sn), bismuth (Bi), antimony (Sb), indium (In), osmium (Os), platinum (Pt), rhodium (Rh), cobalt (Co), manganese (Mn), palladium (Pd), rhenium (Re), ruthenium (Ru), vanadium (V), iridium (Ir), chromium (Cr), silver (Ag), thallium (TI), tungsten (W), iron (Fe), gold (Au), titanium dioxide (TiO.sub.2), palladium (Pd) and technetium (Tc) [0077]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 1, 2021